DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 33-34 have been cancelled.

	Claims 1, 3-4, 6-7, and 10-11 are allowable.  The prior art of record does not disclose or suggest anti-platelet factor 4 (PF4) antibodies or antigen binding fragments thereof comprising SEQ ID NO: 4 and SEQ ID NO: 10.  SEQ ID NO: 4 is 74 amino acids and contains the light chain CDRs of SEQ ID NOS: 1, 2, and 3 and the second and third framework regions.  SEQ ID NO: 4 is contained within SEQ ID NOS: 5 and 6.  SEQ ID NO: 10 is 83 amino acids and contains the heavy chain CDRs of SEQ ID NOS: 7, 8, and 9 and the second and third framework regions.  SEQ ID NO: 10 is contained within SEQ ID NOS: 11 and 12.  See at least Table 2.   
	Claim 4 recites “light chain variable domain has” and “heavy chain variable domain has” the recited sequences.  “Has” has been interpreted as meaning “consisting of” to distinguish claim 4 from claim 3 which recites “comprising.”
	Claim 7 recites “light chain has” and “heavy chain has” the recited sequences.  “Has” has been interpreted as meaning “consisting of” to distinguish claim 7 from claim 6 which recites “comprising.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 is directed to the isolated antibody, or antigen-binding fragment thereof, of claim 1, wherein the isolated antibody or antigen-binding fragment thereof has an equilibrium dissociation constant (Kd) of less than about 5nM with platelet factor 4 (PF4).
Claim 13 is directed to the isolated antibody, or antigen-binding fragment thereof, of claim 1, which binds at least a portion of the same epitope to which RTO binds so as to reduce platelet factor 4 (PF4) oligomerization.
Claim 14 is directed to the isolated antibody, or antigen-binding fragment thereof, of claim 1, wherein the epitope which binds to an epitope that overlaps with a portion of the same epitope to which KKO binds.
Claim 15 is directed to the isolated antibody, or antigen-binding fragment thereof, of claim 1, which binds to the same epitope as the epitope to which RTO binds.


Claim 17 is directed to the isolated antibody, or antigen-binding fragment thereof, of claim 16, wherein the oligomerization is dimerization or tetramerization.
Claim 18 is directed to the isolated antibody, or antigen-binding fragment thereof, of claim 1, which reduces the binding of KKO to PF4.
Claim 19 is directed to the isolated antibody, or antigen-binding fragment thereof, of claim 1, which binds between the PF4 AB dimer interface.

The specification discloses a single antibody having the light chain CDRs of SEQ ID NOS: 1, 2, and 3 (all contained in SEQ ID NO: 4, VL of SEQ ID NO: 5, and full light chain of SEQ ID NO: 6) and the heavy chain CDRs of SEQ ID NOS: 7, 8, and 9 (all contained in SEQ ID NO: 10, VH of SEQ ID NO: 11, and full heavy chain of SEQ ID NO: 12).  It appears from the specification that all antibodies having SEQ ID NOS: 4 and 10 as recited in claim 1 would have the binding properties recited in these claims.  If this is the case, then these claims would not further limit the subject matter of claim 1.  If all antibodies having SEQ ID NOS: 4 and 10 as recited in claim 1 would NOT have the binding properties recited in these claims, then the specification does not adequately describe the structure of the antibodies in addition to SEQ ID NOS: 4 and 10 that would have the recited properties from those that would not.  That is, the specification does not provide a structure/function correlation for each of the antibodies or antigen-binding fragments thereof having the properties recited in each claim.   In particular, with respect to claims 13-15, these claims do not define or identify the particular epitope(s) bound and neither does the instant specification.  According to the specification, the CDRs are 
These claims either do not limit the subject matter of claim 1 or the genus of antibodies and antigen-binding fragments thereof, for each of these claims is not adequately described.  Clarification is requested.

Claims 25-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Claim 25 is directed to a method of treating a subject having heparin-induced thrombocytopenia (HIT) comprising administering a therapeutically effective amount of the antibody or antigen-binding fragment thereof of claim 1.
	The specific therapeutic effect required is not recited in the claim.  Claim 26 requires reducing PF4 oligomerization.
	Claim 27 is directed to a method for reducing the likelihood that a subject receiving the administration of heparin or a heparin-mimic will become afflicted with HIT comprising administering a therapeutically effective amount of the antibody or antigen-binding fragment thereof of claim 1.
	Claim 28 requires reducing PR4 oligomerization.  Claims 29 and 31 recite administering before, after, or concurrently with heparin or a heparin mimic.
	The specification defines “treating” or “treatment” as any success or indicia of success in 

 	The specification defines “effective amount” and “therapeutically effective amount” as an amount of a compound effective to achieve a particular biological or therapeutic result such as, but not limited to, biological or therapeutic results disclosed, described, or exemplified.

	Example 5 and Figure 2A-B disclose platelet activation.  Example 6 and Figure 3 disclose that mice with KKO induced thrombosis in a laser microvascular injury model are given a control antibody, RTO antibody, or huRTO antibody followed by the KKO antibody.  The thrombus size of the mice given the RTO antibody and huRTO antibody at 50 mg/kg are about the same.  They are smaller than the control.  These examples do not reflect the claimed methods.  The examples do not reflect heparin-induced thrombocytopenia (HIT) (claim 25) and they do not demonstrate reducing likelihood of HIT (claim 27).  They do not specifically disclose decreasing PF4 oligomerization.  See claims 26 and 28.  They do not reflect administering the antibody before, after or concurrently with heparin or a heparin mimic (claims 29-32).  No heparin or heparin mimic is administered in either example.  It is noted that the claims do not specify how long “before” or “after” heparin/heparin mimic administration the antibody could be administered (i.e. minutes, days, weeks, months).

	The methods are not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 depends upon claim 1 and recites that the isolated antibody or antigen-binding fragment thereof has a light chain variable domain comprising an amino acid sequence that is at least 95% identical to the amino acid sequence of SEQ ID NO: 5 and a heavy chain variable domain comprising an amino acid sequence that is at least 95% identical to the amino acid sequence of SEQ ID NO: 11, wherein the variability occurs outside of the CDRs.  This is confusing as SEQ ID NOS: 4 and 10 (as recited in claim 1) contain the CDRs and some of the framework region.  If the variability permitted by the “95% identity” limitation occurs in these framework regions, then this claim would not include all of the limitations required by claim 1.  It appears that the claim is improperly dependent upon claim 1.  Claims 5 is confusing for the same reason.  Clarification is requested.


Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements and/or for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
Claim 21 is directed to a vector encoding the antibody or antigen-binding fragment thereof.  Claim 22 is directed to a recombinant cell expressing the antibody or antigen-binding fragment.
While claim 21 is directed to a vector, the claim as written does not require any elements that would bring about replication or expression of the encoded antibody of claim 1.  For example, the nucleic acid encoding the variable heavy domain of SEQ ID NO: 11 is not operably linked to a promoter and/or the nucleic acid encoding the variable light domain of SEQ ID NO: 5 is not operably linked to a promoter.  The vector does not clearly require two separate nucleic acids, the first encoding the variable heavy domain and the second encoding the variable light domain.

Clarification is requested.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites that the antibody or antigen-binding fragment is humanized.  Claim 8 depends upon claim 1.  According to the specification SEQ ID NOS: 4 and 10 reflect humanized sequences.  See Example 1.  As such, claim 8 does not further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites that the antibody isotype is IgG.  Claim 9 depends upon claim 1.  According to the specification SEQ ID NOS: 4 and 10 reflect IgG sequences.  As such, claim 9 does not further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arepally et al. (U.S. Patent No. 6,964,854) discloses an anti-PF4 antibody containing the CDRs of instant SEQ ID NOS: 1, 2, 3, 7, 8, and 9. See at least abstract; claims; Figures 7A-D; Figure 8; and SEQ ID NOS: 12 and 14 of Arepally et al.  These sequences do not anticipate instant SEQ ID NOS: 4 and 10 in instant claim 1.  Arepally et al. (U.S. Patent No. 7,728,115) is a continuation of the ‘854 patent.
	U.S. Patent No. 10,371,705 (published 6 August 2019 with a 371(c)(1),(2) date of 4 May 2017); WO 2016/073747 (published 17 May 2016, filed 5 November 2015); and U.S. Patent Application Publication 20180024140 (published 25 January 2018) are equivalent documents.  The documents disclose anti-PF4 antibodies.  SEQ ID NO: 14 is identical to instant SEQ ID NO: 10.  The inventorship is identical to that of the instant application and the documents are not by other.  U.S. Patent No. 10,371,705 was published after the effective filing date of the instant application.  WO 2016/073747 and U.S. Patent Application .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

mpa